DETAILED ACTION
This communication is responsive to Application No. #16/628112 filed on January 2, 2020. Claims 1, 6, 10, 15, and 19-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 10, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et.al. (US Patent Application Publication, 2018/0376457, hereinafter, “Tseng”).
Regarding claim 1, Tseng teaches:
A method of control, applied to a first base station (Tseng: SN 308 [secondary node; i.e., first base station] may provide its operation cell(s) or OCG for Duplication to MN 304.  Fig. 3A and ¶ [0096]), comprising: 
sending instruction information to a second base station (Tseng: Before the MN delivers the mapping configuration to the UE, the MN may coordinate with one or more secondary nodes (SNs) through backhaul, where the SNs may each provide their operation cells or OCG for Duplication [i.e., instruction information] ... SN 308 may provide its operation cell(s) or OCG for Duplication [i.e., instruction information]  to MN 304 [master node; i.e., second base station].  Fig. 3A and ¶ [0094, 0096]) when a second cell group (SCG) split bearer is established for a user equipment (UE) (Tseng: In one implementation, as shown in FIG. 1, the duplicated PDCP PDU packets are sent to one or more RLC bearers (e.g., RLC bearers 112 and 114) in master cell group (MCG) 110, one or more RLC bearers (e.g., RLC bearers 122 and 124) in secondary cell group (SCG) 120, and/or one or more RLC bearers (e.g., RLC bearers 132 and 134) in another SCG 130 ... The transmitter of the UE needs to select one or more RLC bearers to deliver them independently. To assist the transmitter in selecting radio bearers for Duplication, a base station (e.g., a serving base station) may provide dedicated signaling (e.g., an RRCConnectionReConfiguration message) to configure the RLC bearers and the corresponding logical channels to one radio bearer (e.g., DRB or SRB) of the UE for Duplication.  Fig. 1 and ¶ [0068, 0074]), wherein the instruction information is used to instruct the second base station to turn on or off a control by the second base station over a data duplication function of the UE (Tseng: In action 340, MN 304 may provide a mapping configuration for Duplication to UE 302, where the mapping configuration includes mapping rules between the logical channels and operation cells (or OCGs) of all of the MCG and SCGs from MN 304, SN 306, and SN 308 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304, for example.  Fig. 3A and ¶ [0096, 0097]) and to instruct the second base station to send an MAC Control Element (CE) to perform the control over the data duplication (Tseng: the RAN (e.g., having MN 304, SN 306, and SN 308) may further indicate the operation cell(s) through dedicated signaling (e.g., MAC CEs) ... base station ... may provide MAC CE to activate Duplication to allow UE ... to start Duplication.  ¶ [0112, 0150]),
wherein, when the instruction information is a first type of instruction information used to instruct the second base station to perform an activation or deactivation control over the data duplication function for the UE, the instruction information is used to instruct the second base station to send a first type of activation or deactivation control information to the UE (Tseng: In action 338, SN 308 [i.e., first base station] may provide its operation cell(s) or OCG for Duplication to MN 304. In action 340, MN 304 [i.e., second base station] may provide a mapping configuration for Duplication [i.e., first type of instruction information] to UE 302 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0096, 0097]),
wherein the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second base station (Tseng: In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0097]),
wherein the first base station is in an SCG (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station, e.g., SN 308] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]), and
wherein the second base station is in a master cell group (MCG) (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node [i.e., the second base station, e.g., MN 304] is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]).

Regarding claim 6, Tseng teaches:
A method of control, performed by a second base station (Tseng: SN 308 [secondary node; i.e., first base station] may provide its operation cell(s) or OCG for Duplication to MN 304.  Fig. 3A and ¶ [0096]), comprising: 
receiving instruction information sent by a first base station (Tseng: Before the MN delivers the mapping configuration to the UE, the MN may coordinate with one or more secondary nodes (SNs) through backhaul, where the SNs may each provide their operation cells or OCG for Duplication [i.e., instruction information] ... SN 308 may provide its operation cell(s) or OCG for Duplication [i.e., instruction information]  to MN 304 [master node; i.e., second base station].  Fig. 3A and ¶ [0094, 0096]) when a secondary cell group (SCG) split bearer is established for a user equipment (UE) (Tseng: In one implementation, as shown in FIG. 1, the duplicated PDCP PDU packets are sent to one or more RLC bearers (e.g., RLC bearers 112 and 114) in master cell group (MCG) 110, one or more RLC bearers (e.g., RLC bearers 122 and 124) in secondary cell group (SCG) 120, and/or one or more RLC bearers (e.g., RLC bearers 132 and 134) in another SCG 130 ... The transmitter of the UE needs to select one or more RLC bearers to deliver them independently. To assist the transmitter in selecting radio bearers for Duplication, a base station (e.g., a serving base station) may provide dedicated signaling (e.g., an RRCConnectionReConfiguration message) to configure the RLC bearers and the corresponding logical channels to one radio bearer (e.g., DRB or SRB) of the UE for Duplication.  Fig. 1 and ¶ [0068, 0074]),
wherein the instruction information is used to instruct the second base station to turn on or off a control by the second node over a data duplication function of the UE (Tseng: In action 340, MN 304 may provide a mapping configuration for Duplication to UE 302, where the mapping configuration includes mapping rules between the logical channels and operation cells (or OCGs) of all of the MCG and SCGs from MN 304, SN 306, and SN 308 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304, for example.  Fig. 3A and ¶ [0096, 0097]) and to instruct the second base station to send an MAC Control Element (CE) to perform the control over the data duplication (Tseng: the RAN (e.g., having MN 304, SN 306, and SN 308) may further indicate the operation cell(s) through dedicated signaling (e.g., MAC CEs) ... base station ... may provide MAC CE to activate Duplication to allow UE ... to start Duplication.  ¶ [0112, 0150]),
wherein, when the instruction information sent by the first base station is a first type of instruction information used to instruct the second base station to perform an activation or deactivation control over the data duplication function for the UE, sending a first type of activation or deactivation control information to the UE (Tseng: In action 338, SN 308 [i.e., first base station] may provide its operation cell(s) or OCG for Duplication to MN 304. In action 340, MN 304 [i.e., second base station] may provide a mapping configuration for Duplication [i.e., first type of instruction information] to UE 302 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0096, 0097]),
wherein the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second base station (Tseng: In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0097]),
wherein the first base station is in an SCG (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station, e.g., SN 308] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]), and
wherein the second base station is in a master cell group (MCG) (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node [i.e., the second base station, e.g., MN 304] is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]).

Regarding claim 10, Tseng teaches:
A first base station (Tseng: SN 308 [secondary node; i.e., first base station] may provide its operation cell(s) or OCG for Duplication to MN 304.  Fig. 3A and ¶ [0096]), comprising: 
a processor and a memory, wherein the processor is configured to (Tseng: a processor 1126, a memory 1128.  Fig. 11 and ¶ [0167]) send instruction information to a second base station (Tseng: Before the MN delivers the mapping configuration to the UE, the MN may coordinate with one or more secondary nodes (SNs) through backhaul, where the SNs may each provide their operation cells or OCG for Duplication [i.e., instruction information] ... SN 308 may provide its operation cell(s) or OCG for Duplication [i.e., instruction information]  to MN 304 [master node; i.e., second base station].  Fig. 3A and ¶ [0094, 0096]) when a secondary cell group (SCG) split bearer is established for a user equipment (UE) (Tseng: In one implementation, as shown in FIG. 1, the duplicated PDCP PDU packets are sent to one or more RLC bearers (e.g., RLC bearers 112 and 114) in master cell group (MCG) 110, one or more RLC bearers (e.g., RLC bearers 122 and 124) in secondary cell group (SCG) 120, and/or one or more RLC bearers (e.g., RLC bearers 132 and 134) in another SCG 130 ... The transmitter of the UE needs to select one or more RLC bearers to deliver them independently. To assist the transmitter in selecting radio bearers for Duplication, a base station (e.g., a serving base station) may provide dedicated signaling (e.g., an RRCConnectionReConfiguration message) to configure the RLC bearers and the corresponding logical channels to one radio bearer (e.g., DRB or SRB) of the UE for Duplication.  Fig. 1 and ¶ [0068, 0074]), the instruction information is used to instruct the second base station to turn on or off a control by the second node over a data duplication function of the UE (Tseng: In action 340, MN 304 may provide a mapping configuration for Duplication to UE 302, where the mapping configuration includes mapping rules between the logical channels and operation cells (or OCGs) of all of the MCG and SCGs from MN 304, SN 306, and SN 308 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304, for example.  Fig. 3A and ¶ [0096, 0097]) and to instruct the second base station to send an MAC Control Element (CE) to perform the control over the data duplication (Tseng: the RAN (e.g., having MN 304, SN 306, and SN 308) may further indicate the operation cell(s) through dedicated signaling (e.g., MAC CEs) ... base station ... may provide MAC CE to activate Duplication to allow UE ... to start Duplication.  ¶ [0112, 0150]),
the processor is further configured to send a first type of instruction information to the second base station, the first type of instruction information is used to instruct the second base station to perform an activation or deactivation control over the data duplication function for the UE (Tseng: In action 338, SN 308 [i.e., first base station] may provide its operation cell(s) or OCG for Duplication to MN 304. In action 340, MN 304 [i.e., second base station] may provide a mapping configuration for Duplication [i.e., first type of instruction information] to UE 302 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0096, 0097]), and
the processor is further configured to send a first type of the activation or deactivation control information to the UE when the instruction information sent to the second base station for the UE is the first type of instruction information (Tseng: In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0096, 0097]), the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second base station (Tseng: In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0097]), the first base station is in an SCG (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station, e.g., SN 308] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]), and the second base station is in a master cell group (MCG) (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node [i.e., the second base station, e.g., MN 304] is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]).

Regarding claim 15, Tseng teaches:
A second base station (Tseng: SN 308 [secondary node; i.e., first base station] may provide its operation cell(s) or OCG for Duplication to MN 304 [master node; i.e., second base station].  Fig. 3A and ¶ [0096]), comprising: 
a processor and a memory, wherein the processor is configured to (Tseng: a processor 1126, a memory 1128.  Fig. 11 and ¶ [0167]) receive instruction information sent by a first base station (Tseng: Before the MN delivers the mapping configuration to the UE, the MN may coordinate with one or more secondary nodes (SNs) through backhaul, where the SNs may each provide their operation cells or OCG for Duplication [i.e., instruction information] ... SN 308 may provide its operation cell(s) or OCG for Duplication [i.e., instruction information]  to MN 304 [master node; i.e., second base station].  Fig. 3A and ¶ [0094, 0096]) when a second cell group (SCG) split bearer is established for a user equipment (UE) (Tseng: In one implementation, as shown in FIG. 1, the duplicated PDCP PDU packets are sent to one or more RLC bearers (e.g., RLC bearers 112 and 114) in master cell group (MCG) 110, one or more RLC bearers (e.g., RLC bearers 122 and 124) in secondary cell group (SCG) 120, and/or one or more RLC bearers (e.g., RLC bearers 132 and 134) in another SCG 130 ... The transmitter of the UE needs to select one or more RLC bearers to deliver them independently. To assist the transmitter in selecting radio bearers for Duplication, a base station (e.g., a serving base station) may provide dedicated signaling (e.g., an RRCConnectionReConfiguration message) to configure the RLC bearers and the corresponding logical channels to one radio bearer (e.g., DRB or SRB) of the UE for Duplication.  Fig. 1 and ¶ [0068, 0074]), the instruction information is used for turning on or off a control by the second base station over a data duplication function of the UE (Tseng: In action 340, MN 304 may provide a mapping configuration for Duplication to UE 302, where the mapping configuration includes mapping rules between the logical channels and operation cells (or OCGs) of all of the MCG and SCGs from MN 304, SN 306, and SN 308 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304, for example.  Fig. 3A and ¶ [0096, 0097]) and to instruct the second base station to send an MAC Control Element (CE) to perform the control over the data duplication (Tseng: the RAN (e.g., having MN 304, SN 306, and SN 308) may further indicate the operation cell(s) through dedicated signaling (e.g., MAC CEs) ... base station ... may provide MAC CE to activate Duplication to allow UE ... to start Duplication.  ¶ [0112, 0150]),
the processor is further configured to, when the instruction information sent by the first base station is a first type of instruction information used to instruct the second base station to perform an activation or deactivation control over a data duplication function for the UE, send a first type of activation or deactivation control information to the UE (Tseng: In action 338, SN 308 [i.e., first base station] may provide its operation cell(s) or OCG for Duplication to MN 304. In action 340, MN 304 [i.e., second base station] may provide a mapping configuration for Duplication [i.e., first type of instruction information] to UE 302 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0096, 0097]),
the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second base station (Tseng: In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0097]),
the first base station is in an SCG (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station, e.g., SN 308] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]), and
the second base station is in a master cell group (MCG) (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node [i.e., the second base station, e.g., MN 304] is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [009595]).

Regarding claim 19, Tseng discloses on the features with respect to claim 1 as outlined above.
Tseng further teaches:  
storing computer-executable instructions, which, when executed, implement acts in the method of claim 6 (Tseng: The memory 1128 may store computer-readable, computer-executable instructions 1132 (e.g., software codes) that are configured to, when executed, cause the processor 1126 to perform various functions described herein, for example, with reference to FIGS. 1 through 10.  Fig. 11 and ¶ [0171]).

Regarding claim 20, Tseng discloses on the features with respect to claim 6 as outlined above.
Tseng further teaches:  
storing computer-executable instructions, which, when executed, implement acts in the method of claim 6 (Tseng: The memory 1128 may store computer-readable, computer-executable instructions 1132 (e.g., software codes) that are configured to, when executed, cause the processor 1126 to perform various functions described herein, for example, with reference to FIGS. 1 through 10.  Fig. 11 and ¶ [0171]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416


/AJIT PATEL/Primary Examiner, Art Unit 2416